In appellant's motion for rehearing we are asked to consider an affidavit of appellant's wife which is attached to the motion. It should be plain to everyone that this is a reviewing court, and we can only consider those things which are made a part of the record in the trial court. Affidavits or statements made a part of briefs or motions in this court will not ordinarily be considered. Bratton v. State, 102 Tex.Crim. Rep.,277 S.W. 387; Overley v. State, 104 Tex.Crim. Rep.,283 S.W. 796; Horne v. State, 104 Tex.Crim. Rep., 284 S.W. 556.
The motion for rehearing is overruled.
Overruled.